Citation Nr: 1816065	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  17-24 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Air Force from October 1953 to October 1973.  The Veteran died in August 2016, and the appellant seeks recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an administrative decision issued in October 2016 by the by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The appellant did not live with the Veteran continuously from the date of marriage to the date of the Veteran's death; however, the separation was for purposes of convenience and health, and the appellant did not show intent to desert the Veteran.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits have been met.  38 U.S.C. §§ 101, 103, 1101, 1304, 1541 (2017); 38 C.F.R. §§ 3.1 (j), 3.5, 3.50, 3.53, 3.54, 3.204, 3.205 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks recognition as the surviving spouse of the Veteran, who died in August 2016.  Specifically, the appellant contends that although she and the Veteran did not continuously cohabitate throughout their marriage, that they were married at the time of the Veteran's death.  In that regard, she stated that she and the Veteran filed taxes jointly, that the Veteran did not want to follow through with their divorce, that the Veteran often stayed with her when he was in Ohio, and that she made and paid for the Veteran's funeral arrangements.

The record reflects that the appellant and Veteran were legally married in September 1998 in Ohio.  Further, the record reflects that the appellant and Veteran's divorce was not finalized.  In that regard, a September 2016 court notice indicated that the petition for dissolution of a non-covenant marriage without minor children was dismissed.  Thus, the Board finds that the appellant was still the spouse of the Veteran at the time of his death.  Further, there is no evidence that the appellant has remarried or has lived with another person and held herself out openly to the public to be the spouse of such other person.

The Board notes that to be recognized as a surviving spouse, the appellant must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death.  However, if the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, businesses, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  Further, VA will accept the statement of a surviving spouse as to the circumstances of a separation in the absence of contradictory information.  38 C.F.R. § 3.53 (b) (2017).

In that regard, a September 2016 statement shows that the Veteran and the appellant separated in 2001 and did not live with each other continuously since that time.  Further, divorce proceedings between the Veteran and the appellant had begun.  However, the appellant stated that neither she nor the Veteran intended to follow through with the divorce.  Indeed, she stated that the Veteran did not show up to the scheduled divorce hearing, and informed his brother-in-law that he did not want to divorce the appellant.  Additionally, the appellant stated that they originally moved into separate houses as a result of a disagreement as to how to treat the Veteran's daughter, and that the Veteran moved to Arizona for medical treatment.  The appellant has consistently stated that she and the Veteran stayed in each other's lives, and that they still considered themselves to be married.  Further, she stated that the Veteran occasionally lived with her when he was in Ohio.    

The record reflects that the Veteran and appellant filed joint tax returns, the Veteran noted that he was married to the appellant on a January 2007 Status of Dependents Questionnaire, and the Veteran's death certificate listed the appellant as his wife.  Further, the appellant provided multiple buddy statements stating that she made the Veteran's living arrangements when he stayed in Ohio, that the Veteran did not want to divorce the appellant, and that the two remained close.  There is nothing of record that contradicts the appellant's claim that she did not intend to desert the Veteran.  

Therefore, while it is clear that the Veteran and the appellant did not cohabitate continuously during their marriage, the evidence establishes that the separation was by mutual consent and that the parties lived apart for a reason which did not show intent on the part of the surviving spouse to desert the Veteran, thus the continuity of the cohabitation will not be considered as having been broken.

Viewing the evidence in a light most favorable to the appellant, the Board finds that the appellant's marriage to the Veteran was valid under the law of the place of residence at the time of the marriage or when the right to benefits accrued; the appellant was the spouse of the Veteran at the time of the Veteran's death; the continuity of the cohabitation will not be considered as having been broken; the appellant has not remarried or has not since the death of the Veteran lived with another person and held herself out openly to the public to be the spouse of such other person. 

For these reasons, the appellant is entitled to recognition as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits.  Therefore, the claim must be granted.


ORDER

Entitlement to recognition of the appellant as the Veteran's surviving spouse for the purpose of eligibility for VA death benefits is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


